[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO REARGUE (NO. 110)
CT Page 11908
The Motion to Reargue dated October 14, 1994 is presented to the court pursuant to § 204B of the Practice Book as amended. Since a motion to extend time to appeal has been filed, this motion has been scheduled for hearing.
The court has reviewed the transcript of testimony submitted by defendant's counsel at the hearing on the Motion to Reargue together with defendant's exhibit 1.
Based upon the evidence produced at the hearing held on the Motion to Compel on September 30, 1994, it is clear to the court that the Motion to Compel was properly decided. The Motion to Reopen is denied.
EDGAR W. BASSICK, III, JUDGE